Citation Nr: 0632080	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-14 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.  

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  In an April 2005 rating decision the RO 
assigned a 10 percent rating.

The veteran has raised the issue of entitlement to separate 
evaluation for arthritis of all other right lower extremity 
joints.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  
 

FINDING OF FACT

The veteran's residuals of a fracture of the right ankle are 
not manifested by more than a slight ankle disability.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture to the right ankle have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003, 5010, 5262, 5271 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish an  effective date 
for the disability on appeal.  In this case, the failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim for a higher rating to be 
assigned for residuals of a right ankle fracture.  
Hence, any questions regarding what effective date would 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.



Background

In a July 1946 rating decision service connection was granted 
for residuals of a fracture of the right ankle.  July 1946 VA 
medical examination records indicated the veteran suffered a 
fracture to his right ankle when a tree fell on both ankles 
in New Guinea. 

The veteran underwent a VA examination in February 2005.  The 
appellant was wheelchair bound.  The veteran did not report 
any real pain in the right ankle or problems with ambulation 
secondary to the fact that he could not ambulate due to a 
nonservice connected disorder.  The veteran did not report 
any interference with daily activities nor claim any problem 
with repetitive use.  The veteran did not complain of any 
flare-ups or interference with his job because he was not 
working.  Physical examination of the right ankle revealed no 
cellulitis, masses, or pain on palpation.  The veteran was 
able to dorsiflex to 10 degrees, and plantar flex to 35 
degrees without pain.  There was no instability with anterior 
stressing, and the talar tilt test was negative.  Motor 
strength was dorsiflexion 5-/5, plantar flexion  5/5.  

The examiner noted that the veteran did not have any 
repetitive use of the right ankle secondary to the fact that 
he was wheelchair bound and did not ambulate.  The examiner 
reported a healed medial malleolar fracture and possible 
osteochondral defect at the talar dome.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Malunion of the tibia and fibula with slight ankle disability 
warrants a 10 percent evaluation.  Malunion of the tibia and 
fibula with moderate ankle disability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted for a moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for a 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The appellant has appealed the 10 percent rating that was 
assigned for the residuals of a fracture of the right ankle.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

The RO evaluated the veteran's fracture of the right ankle 
residuals as 10 percent disabling, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5262, and the Board agrees that an 
evaluation greater than 10 percent in this case is not 
warranted.  The veteran reported in his February 2005 VA 
examination he had no pain in his ankle and no problems with 
ambulation.  While the VA examiner notated the veteran could 
not ambulate, this was found to be due to nonservice 
connected disorders.  The veteran reported he had no flare-
ups or interference with his daily activities.   As a 20 
percent rating requires moderate disability of the ankle, the 
Board finds that the objective evidence does not support a 
rating in excess of 10 percent due to objective evidence of 
no more than a slight disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board notes that a higher evaluation for pain, weakness, 
incoordination, and excess fatigability is not warranted.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  The 
veteran reported no pain, no interference with daily 
activities, and no flare-ups.  Thus, an evaluation in excess 
of 10 percent would not be warranted based upon functional 
impairment.  There is no objective evidence showing that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a rating in excess of 10 percent under the range of motion 
codes for the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2005).  

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the right ankle is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


